PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/864,844
Filing Date: 1 May 2020
Appellant(s): Boucher et al.



__________________
Jared B. Howenstine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Final Office Action dated 10/14/2021 from which the appeal is taken have been modified by the Advisory Action dated 12/29/2021 entering the After Final Amended Claim set filed 12/14/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 USC §112(b) rejection of Claim 12 was withdrawn by the examiner in the 12/29/2021 Advisory Action because Claim 12 (and Claims 7, 8, 11, and 13) were canceled in the 12/14/2021 After Final Amended Claim set.

	No claims were amended in the 12/14/2021 After Final Amended Claim set entered by the 12/29/2021 Advisory Action; therefore, the 35 USC §103 rejections of Claims 1 – 3, 5, 9, 10, 14, and 15 in the Final Office Action dated 10/14/2021 are maintained.




(3) Response to Argument
Appellant’s arguments against the 35 USC §103 rejection of Claim 1 on Pgs. 4 - 12, weaves back and forth between four categories of arguments: #1 – Attacks the prior art references individually, #2 – Improper Hindsight arguments, #3 – Arguments that the proposed combination of references would allegedly render them inoperable for their intended purpose, and #4 – Arguments that the proposed combination of prior art is too complex to be obvious.  In the interest of brevity, Appellant’s arguments will be grouped into their respective categories and Examiner will respond to each category of grouped arguments.
In response to the argument, the Examiner notes the following:
#1 – Appellant attacks the references individually in at least Pg. 7, second paragraph and third paragraph continuing on to Pg. 8 and Pg. 10, third and fourth paragraph continuing on to Pg. 11, second paragraph.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed on Pgs. 7 – 11 of the 10/14/2021 Final Office Action, Claim 1 was rejected as being obvious over the combination of Roberge‘098 in view of Weisgerber alternatively or additionally in further view of Huang.  The “alternatively or additionally in further view of Huang” was invoked because the last three lines of Claim 1 recited “a supplemental cooling heat exchanger … configured to cool at least one of environmental control system fluids and cooled cooling air fluids of the turbine engine system”.  The “at least one of” was interpreted, in Claim 1 except “…a supplemental cooling heat exchanger arranged along the fuel supply line and configured to cool at least one of environmental control system fluids and cooled cooling air fluids of the turbine engine system”.  As shown in Appellant’s – Fig. 2, heat exchangers (230, 232, 238, 240) were schematically illustrated as squares or rectangles containing a tic-tac-toe pattern.  Appellant’s original disclosure did not disclose and Claim 1 does not recite any structural details of any of the claimed heat exchangers.  Consequently, under the broadest reasonable interpretation, the claimed heat exchangers were interpreted to be generic indirect (heat source fluid and heat sink fluid were kept separate so they did not mix) heat exchangers that were known in the prior art such as Roberge’098, Weisgerber, and Huang.  Prior art generic indirect heat exchangers were passive devices where a ‘hot’ fluid, i.e., heat source fluid, followed a first flow path through said heat exchanger and a ‘cold’ fluid, i.e., heat sink fluid, followed a second flow path through said heat exchanger where the first and second flow paths were separated by a metal plate or other metal structure(s) because metals like aluminum and copper inherently had very high thermal conductivity.  Heat naturally and passively traveled, e.g., conduction, radiation, and convection, from a high 

    PNG
    media_image2.png
    1345
    1042
    media_image2.png
    Greyscale




	As stated on Pgs. 9 – 10 of said Office Action, Weisgerber teaches, in Figs. 1 – 22, a similar gas turbine engine system where cryogenic fuel (LNG - liquefied natural gas stored at a temperature of -265 °F (-165 °C), Para. [0032]) was used in one or more heat exchangers to cool ‘cooled cooling air fluids’ of the gas turbine engine system.  Weisgerber teaches, in Para. [0075] (cited by the first line of Pg. 9 of said Office Action and interpreted as the motivation statement on the bottom of Pg. 9 continuing on to Pg. 10), the advantages of using cryogenic fuel as a heat sink fluid for various gas turbine components to improve engine performance and lower specific fuel consumption, i.e., increase fuel efficiency.  While Weisgerber was specifically applied for teaching the Claim 1 limitation of using cryogenic fuel as a heat sink fluid in a heat exchanger to cool 

    PNG
    media_image3.png
    613
    931
    media_image3.png
    Greyscale


As shown in Weisgerber Figs. 1 – 22 (cited by the first line of Pg. 9 of said Office Action) and disclosed in Weisgerber’s specification, Weisgerber taught using the cryogenic fuel to cool a plurality of different fluids using a plurality of individual heat exchangers because, obviously, the different fluids required cooling to different temperatures.  If all the different fluids were cooled in the same single heat exchanger, said different fluids would have obviously all been cooled down to about the same temperature.  As shown in Appellant’s - Fig. 2 and Roberge’098 - Fig. 1 (marked-up in the comparison drawing above), different individual heat exchangers were used to cool different fluids while using the cryogenic fuel as the common heat sink fluid.  Weisgerber’s addition 
	Appellant is arguing a rejection that was not made.  On Pg. 7, second paragraph Appellant argues that Weisgerber teaches an embodiment, in Para. [0070] – [0071] with a fuel cooled nozzle heat exchanger; therefore “As such, the heat exchangers of Roberge098 and Weisgerber may be considered the same, and thus no combination would achieve the claimed invention, as the teachings are actually analogous with each other (e.g., just changes in the location of the heat exchanger of Roberge098). Accordingly, the proposed combination of Roberge098 and Weisgerber would, at most, result in teaching moving the nozzle heat exchanger of Roberge098 to a potential different location along the core flow path, but not a combination with such nozzle heat exchanger and other arranged to supplement such system”.  However, Pg. 9, first paragraph of said Office Action clearly states that the ‘cooled cooling air fluids’ heat exchanger (330, 337 – Fig. 14) embodiment explicitly taught in Para. [0053], NOT Para. [0070] – [0071], was used in the rejection to modify Roberge’098 by adding the ‘cooled cooling air fluids’ heat exchanger (330, 337 – Fig. 14) of Weisgerber somewhere along the cryogenic fuel line of Roberge’098, e.g., splicing the cryogenic fuel line to the heat exchanger inlet (333) and outlet (334) of the ‘cooled cooling air fluids’ heat exchanger (330, 337 – Fig. 14).  As shown below in Weisgerber - Figs. 10 and 14, the ‘cooled cooling air fluids’ heat exchanger (330, 337) was illustrated near the longitudinal middle of the gas turbine engine where compressed air from the downstream end of the high pressure compressor (105, 205) flowed into the combustion section housing the combustion chamber (90).  

    PNG
    media_image4.png
    1019
    878
    media_image4.png
    Greyscale

As shown above, the illustrated location of the ‘cooled cooling air fluids’ heat exchanger (330, 337) was nowhere near the exhaust end of the gas turbine engine.  Obviously, the ‘cooled cooling air fluids’ heat exchanger (330, 337) embodiment of Weisgerber – Figs. 10 and 14 was located as close as possible to the fluid (331) that required cooling to minimize the length of piping/conduit circuit from the source of hot fluid (downstream 
	As stated on Pgs. 10 – 11 of said Office Action, Huang teaches, in Figs. 1 – 13, a similar gas turbine engine system where a fuel was used in one or more heat exchangers to cool an environmental control system fluids.  As taught by Huang, in Col. 9, ll. 40 – 45 and Col. 10, ll. 1 – 7, an “environmental control system” (ECS) was the generic term for an aircraft system that supplied air to the aircraft cabin at the appropriate temperature and pressure to maintain human comfort and survival in the frigid (-65.6 °F) and low pressure (~3.5 psi – pounds per square inch) ambient air environment outside said aircraft at the conventional cruise altitude of 35,000 feet.  In conventional commercial aircraft propelled by one or more gas turbine engines (like the twin-engined Boeing 737 or Airbus A320), a portion of the compressed air, known in the art as ‘bleed air’, was removed/bled, from one or more of the gas turbine engines and supplied to the environmental control system where said compressed high pressure and high temperature bleed air was conditioned (cooled and expanded) down to the appropriate temperature and pressure (typically ~11 psi which was equivalent to the air pressure at 8,000 feet altitude, atmospheric air pressure at sea level was 14.7 psi) to maintain a comfortable environment inside said aircraft.  As taught by Huang, in Fig. 12 (marked-up below) and Col. 9, l. 30 to Col. 10, l. 10 [cited on Pg. 10 of said Office Action], high temperature (about 1,000 °F) bleed air from the gas turbine engine compressor (30) was cooled in a first fuel/air heat exchanger (96) where the fuel was heated to about 700 to 800 °F before flowing out of said heat exchanger (96) to the fuel injection nozzles of the combustor.  

    PNG
    media_image5.png
    1552
    867
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1493
    733
    media_image6.png
    Greyscale


On Pg. 7, third paragraph continuing on to Pg. 8 Appellant’s arguments misstate the teachings of Huang.  Appellant argues “Huang, in contrast, … is directed to maintain a hydrocarbon fuel at desired temperatures to prevent coking. (Huang, 2:50-67, 3:56-63). Based on this objection, additional heating applied to Huang would increase the temperature of the fuel beyond the desired level to reach pyrolysis, which is to be avoided. (Huang, 4:48-50; 8:42-48)”.  In fact Huang teaches, in Col. 4, ll. 35 – 67, using a fuel stabilization unit (FSU – 16 – Figs. 1 – 13) to remove dissolved oxygen from conventional liquid fuel used in aircraft, e.g., kerosene based jet fuels like Jet-A, to facilitate heating said fuel to temperatures as high as 700 to 800 °F with no significant coking effects. Coking is the process wherein heated kerosene is losing by evaporation its liquid fractions, and the remaining carbon atoms form deposits on the pipe walls and clogging them. Huang teaches, in Col. 4, ll. 35 – 67, that coking typically occurred when contrary to Appellant’s arguments, the whole purpose of Huang’s invention was to “…increase in the exploitable cooling capacity of the fuel”, Col. 2, ll. 35 – 36, by utilizing said fuel to cool as many sources of waste heat as possible so that said fuel was heated up to temperatures as high as 700 to 800 °F which increased the overall efficiency of operation of the gas turbine engine.  Huang teaches, in Col. 2, ll. 35 – 50 [cited on Pgs. 10 and 11 of said Office Action]:

    PNG
    media_image7.png
    794
    1175
    media_image7.png
    Greyscale

As shown in Huang – Fig. 1 (marked-up above) the fuel was first heated by cooling ‘Low Temp Heat Sources’ (24).  Huang teaches, in Col. 8, ll. 15 – 35, that the ‘Low Temp Heat Sources’ (24) includes a plurality of different heat sources (6 are listed) 

    PNG
    media_image8.png
    584
    728
    media_image8.png
    Greyscale

After leaving the ‘Low Temp Heat Sources’ (24), said fuel flowed to pre-heater (13) which added more heat to said fuel to “…increase the temperature of the fuel received into the FSU 16”, Col. 4, ll. 19 – 22.  From the FSU (16) said fuel flowed into the ‘Engine Fuel Pumps & Flow Meters’ (20) and then into the ‘High Temp Heat Sources’ (22), i.e., 1st fuel/air HX (96) and 2nd fuel/air HX (98) of Fig. 12 discussed above.  Consequently, contrary to Appellant’s arguments, Huang teaches routing the fuel through as many different heat sources as possible to heat the fuel (by cooling the various different heat sources) to the highest possible temperature of about 700 to 800 °F to facilitate increased overall efficiency of operation of the gas turbine engine and reduced fuel consumption, Col. 2, ll. 45 - 50.  Since Appellant’s arguments attacking 
Appellant’s further arguments, on Pg. 7, third paragraph continuing on to Pg. 8 and on Pg. 11, second paragraph, about Huang teaching a conventional hydrocarbon fuel, e.g., kerosene-based fuel like Jet-A, while base reference Roberge’098 used a cryogenic fuel are inapplicable because base reference Roberge’098 already taught using a cryogenic fuel as a heat sink fluid to absorb heat from a plurality of sources.  Roberge’098 taught, in Para. [0020], “…liquid hydrogen fuel stored at -425 °F (-254 °C)” that was used as the heat sink fluid in the various heat exchangers.  Therefore, the cryogenic fuel of Roberge’098 was not modified by the conventional hydrocarbon fuel of Huang.  As discussed above, Huang was used to teach a gas turbine engine system where a fuel was used as a heat sink fluid in one or more heat exchangers to cool environmental control system fluids.  Huang was used to teach the generic heat exchanger function of using a fuel as a heat sink fluid and not the particular type of fuel.  Additionally, it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), MPEP 2115. The particular fuel used in the heat exchanger system of the environmental control system would not impart patentability to the claimed apparatus/system.  Furthermore, coking was not an issue for the cryogenic liquid hydrogen fuel (pure H2) of Roberge’098 because the fuel did not have any carbon atoms to pyrolize and form coke deposit.  Unlike the hydrocarbon fuel (long molecular chains of hydrogen and carbon atoms) of Huang, there was no maximum heating 2) of Roberge’098.  Accordingly, Huang’s teaching, in Col. 2, ll. 45 – 50, of routing the fuel through multiple heat sources to heat the fuel (by cooling the various different heat sources) to the highest possible temperature to facilitate increased overall efficiency of the gas turbine by reducing the fuel consumption would have been substantially improved with the cryogenic hydrogen fuel of Roberge’098.  Said cryogenic hydrogen fuel of Roberge’098 had a greater heat absorbing capacity than the conventional hydrocarbon fuel of Huang because the cryogenic hydrogen fuel started at a significantly lower temperature and effectively did not have a maximum heating temperature upper limit.  Roberge’098 cryogenic hydrogen fuel had greater heat absorbing capacity than the conventional hydrocarbon fuel of Huang because cryogenic hydrogen fuel was stored in the fuel tank at -425 °F (-254 °C) which was about 500 degrees colder than the ambient temperature of hydrocarbon fuel, as taught by Weisgerber [0036].  Consequently, contrary to Appellant’s arguments, adding one or more heat exchangers, i.e., supplemental cooling heat exchangers, taught by Weisgerber and/or taught by Huang along the cryogenic fuel line of Roberge’098 would NOT have rendered any of the prior art references or their combinations inoperable for their intended purpose given the huge heat absorbing capacity of the cryogenic liquid fuel that would only have been limited by the melting temperature(s) of the fuel system structures containing said heated fuel.  For all the above reasons, it is believed that the rejections should be sustained.
On Pg. 10, third and fourth paragraph continuing on to Pg. 11, Appellant attacks Weisgerber and Huang for not teaching the claimed combination of a supplemental heat exchanger with a core path heat exchanger(s).  As already Claim 1 (including the core path heat exchangers) except for the “supplemental cooling heat exchanger…”.  In response to applicant's arguments against references Weisgerber and Huang individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed on Pgs. 7 – 11 of the 10/14/2021 Final Office Action, Claim 1 was rejected as being obvious over the Roberge‘098 in view of Weisgerber alternatively or additionally in further view of Huang.
Furthermore, Appellant’s argument is refuted by Weisgerber teachings, in Para. [0049] to [0057], of utilizing the cryogenic fuel (LNG - liquefied natural gas stored at a temperature of -265 °F (-165 °C), Para. [0032]) as the heat sink fluid in a plurality of heat exchange systems to cool a plurality of different heat sources, such as (A) bleed air, (B) turbine clearance control, (C) LPT – low pressure turbine pipes, (D) HPT – high pressure turbine “cooled cooling air”, (E) lube system oil, (F) geared turbofan, (G) electronic control systems located in the engine core cowl, and (H) cooling the Jet-A fuel (conventional hydrocarbon fuel) which is then used to any of the previous systems.  Weisgerber teaches, in Para. [0049], “…utilize the heat sink capabilities of cryogenic fuels, such as, for example, LNG, to cool gas turbine secondary parasitic flows, lubricating oils for engine bearing and gear systems, and other heat sources”.

    PNG
    media_image9.png
    1056
    1418
    media_image9.png
    Greyscale

Appellant’s arguments on Pg. 10, fourth paragraph continuing on to Pg. 11, that “Weisgerber only discloses a single core flow heat exchanger with a cryogenic fuel and uses the cold fuel to provide cooling to other systems. (Weisgerber, passim). …. However, the inclusion of such system with additional core flow heating to the fuel (as proposed by the Examiner) would render this functionality inoperable as the thermal conditions of the fuel would not be sufficient to provide the non-combustion purposes disclosed therein. That is, by heating the fuel in the core path as disclosed in Roberge’098, other thermal processes would not be possible as the fuel is already pre-heated” are further refuted by Weisgerber teachings, in Fig. 11 and Para. [0058], [0060], [0064], and [0065].  Contrary to Appellant’s arguments, Weisgerber teaches the combination of “core path heat exchangers” (310, 320, 330, 360, and 370 – labels bolded and underline in Fig. 11 marked-up below) [interpreted as heat exchangers that cooled a portion of the air or combustion exhaust gases that flowed through the engine core, i.e., compressor(s)-combustor-turbine(s)-exhaust gases] with non-core path heat exchangers such as (340) aircraft avionics and (350) FADEC (Full Authority Digital Engine Controller) typically located inside the engine core cowl, Para. [0056].  Weisgerber explicitly teaches, in Fig. 11 and Para. [0058] (underlined on the previous page), using a single heat sink fluid to cool multiple heat exchangers associated with multiple parasitic and/or primary flows, i.e., core heat exchangers, and/or electronic heat sources.  Weisgerber explicitly teaches, in Para. [0060], that the cryogenic liquid fuel could be the heat sink fluid of the Fig. 11 cooling system (300).  Weisgerber teaches, in Para. [0036], enhancing gas turbine engine performance by “…taking advantage of the significant heat sink capacity of…” the cryogenic liquid fuel for non-combustion function, i.e., being the heat sink fluid for multiple heat exchangers.  Since Weisgerber teachings refute Appellant’s arguments, it is believed that the rejections should be sustained.

    PNG
    media_image10.png
    1498
    914
    media_image10.png
    Greyscale


#2 – Appellant argues improper hindsight in at least Pg. 5, second to last paragraph continuing on to Pg. 6, first and second paragraphs and Pg. 9, last paragraph continuing on to Pg. 10, first and second paragraphs.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above in the response to Appellant’s #1 category of arguments and as discussed below in the response to Appellant’s #3 category of arguments, the applied prior art Roberge‘098, Weisgerber, and Huang taught all the claimed structures and the claimed functions.  The proposed combination of said references rendered the claimed invention obvious because the rejections took into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.  Appellant’s counsel argument that it is allegedly beyond the level of one of ordinary skill in the gas turbine art, at the time the claimed invention was made, to add another cryogenically fuel cooled heat exchanger along the cryogenic fuel line of an existing gas turbine engine system having at least one pre-existing cryogenically fuel cooled heat exchanger in said cryogenic fuel line, is refuted by Weisgerber and Huang as already discussed in the response to Appellant’s #1 category of arguments.  As discussed on Pgs. 20 – 22 above, Weisgerber explicitly 

#3 - Appellant argues that the proposed combination of references would allegedly render them inoperable for their intended purpose in at least Pg. 5, third paragraph; Pg. 8, second, third, fourth, and fifth paragraphs continuing on to Pg. 9; Pg. 11, third and fourth paragraph continuing on to Pg. 12, second paragraph.
	In the Appeal Brief, Appellant repeats various arguments that all reach the same flawed conclusion that “Appellant submits that such combinations, as proposed by the Examiner, would alter the prior art configurations (and components thereof) to the point of being inoperable for their intended purpose(s)”.  Appellant’s arguments are based on two factually unsupported assumptions: (A) that the cryogenic fuel flowing out of the ‘first core flow path heat exchanger (30, [0013])’ and the ‘second core flow path heat exchanger (16, [0013])’ of Roberge’098 would have been heated to such a high 
excessively to undesirable levels such that unintended ignition may occur if the claimed supplemental cooling heat exchanger was located upstream of either one of the ‘first core flow path heat exchanger (30, [0013])’ and the ‘second core flow path heat exchanger (16, [0013])’ of Roberge’098.  Appellant argues on Pg. 12, second paragraph “…because of the heating provided by the core heat exchangers of Roberge’098, the other functionalities of the other prior art would no longer be functional, as the fuel would no longer be able to supply the desired heat sink for these additional functionalities (without teaching from Appellant’s specification). Stated another way, the components taken from one system and put into another would no longer perform the same function as it did separately. As such, these additional heat exchangers would be rendered non-functional for their intended purposes and would not be able to operate as intended”.  Appellant has failed to cite any evidence in the record pointing to this factually unsupported assumption that the cryogenic fuel flowing out of the ‘first core flow path heat exchanger’ and the ‘second core flow path heat exchanger’ of Roberge’098 would have been heated to such a high temperature that said heated cryogenic fuel would not be able to function as a heat sink fluid for another heat exchanger located in the fuel supply line downstream of one of the core flow path heat exchangers.  Consequently, Appellant’s arguments are mere allegations without support in the record.  It has been held that the arguments of counsel cannot take the place of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  
Furthermore, Roberge’098, Weisgerber, and Huang explicitly refute Appellant’s arguments alleging that the cryogenic fuel flowing out of one of the claimed ‘core flow path heat exchanger’ was heated to such a high temperature that said heated cryogenic fuel could no longer function as a heat sink fluid in a subsequent heat exchanger.  Roberge’098 explicitly teaches, in Para. [0023], that, “…additional heating may be required to fully utilize the cooling and/or work extraction potential of the heated fuel…” flowing out of the of the claimed ‘second core flow path heat exchanger (16)’.  Roberge’098 Para. [0023] further teaches that “If additional heat is required, fuel exiting inlet heat exchanger 16 [the claimed ‘second core flow path heat exchanger (16)’] can be pumped through fuel line F to exhaust heat exchanger 30 [the claimed ‘first core flow path heat exchanger (30)’] where heat from exhaust gas exiting gas turbine engine 12 can be transferred to the fuel.”  Roberge’098 further teaches, in Para. [0024], that “Exhaust heat exchanger 30 [the claimed ‘first core flow path heat exchanger (30)’] is configured to heat fuel from inlet heat exchanger 16 [the claimed ‘second core flow path heat exchanger (16)’] with waste heat from the exhaust gas of gas turbine engine 12.”  Accordingly, Roberge’098 explicitly refutes Appellant’s arguments alleging that “…because of the heating provided by the core heat exchangers of Roberge098, the other functionalities of the other prior art would no longer be functional, as the fuel would no longer be able to supply the desired heat sink for these additional functionalities” since Roberge’098 teaches that the heated fuel from the claimed ‘second core flow path heat exchanger (16)’ could receive additional heating (by cooling the exhaust gases) by flowing through the claimed ‘first core flow path heat exchanger (30)’.  For the reasons discussed above, it is believed that the rejections should be sustained.
Additionally, as discussed in the above response to Appellant’s #1 category of arguments, Appellant’s arguments are refuted by Weisgerber.  As discussed on Pgs. 20 – 22 above, Weisgerber explicitly teaches using the significant heat sink capacity of cryogenic liquid fuel to cool multiple “core” heat exchangers and multiple “non-core” heat exchangers, e.g., cooling electronics, due to the “…significant heat sink capacity of such…” liquid cryogenic fuel, Para. [0036].  Weisgerber – Fig. 11 (marked-up on Pg. 23 above), illustrated using a single heat sink fluid to cool seven different heat exchangers (310, 320, 330, 340, 350, 360, and 370), described in Para. [0064] and [0065].  The “exhaust gas cooler” (366) heat exchanger (360), taught in Paras. [0065], [0070], and [0071], of Weisgerber would be equivalent to the “exhaust heat exchanger” (30) of Roberge’098, interpreted as the claimed ‘first core flow path heat exchanger (30)’ in said Office Action.  Weisgerber explicitly teaches, in Para. [0060], that the cryogenic liquid fuel could be the heat sink fluid of the Fig. 11 cooling system (300).  In another embodiment, Weisgerber teaches, in [0064], using the cryogenic liquid fuel to cool an intermediary working fluid (305) that functions as the heat sink fluid of the Fig. 11 cooling system (300).  In either embodiment, the “…significant heat sink capacity of…” the liquid cryogenic fuel allowed said liquid cryogenic fuel to cool (absorb heat from) all because of the heating provided by the core heat exchangers of Roberge098, the other functionalities of the other prior art would no longer be functional, as the fuel would no longer be able to supply the desired heat sink for these additional functionalities” since Roberge’098 teaches that the heated fuel from the claimed ‘second core flow path heat exchanger (16)’ could receive additional heating (by cooling the exhaust gases) by flowing through the claimed ‘first core flow path heat exchanger (30)’.  For the reasons discussed above, it is believed that the rejections should be sustained.
Additionally, as discussed in the above response to Appellant’s #1 category of arguments, Appellant’s arguments are refuted by Huang.  As discussed on Pgs. 11 – 19 above, Huang explicitly teaches routing the fuel through as many different heat exchangers as possible to heat the conventional fuel to a very high temperature (about 700 to 800 °F) by cooling, i.e., absorbing heat, from a plurality of waste heat sources to facilitate increased overall efficiency of operation of the gas turbine engine and reduced fuel consumption, Col. 2, ll. 45 - 50.  As shown in Huang – Fig. 1 (marked-up above) the fuel was first heated by cooling ‘Low Temp Heat Sources’ (24).  Huang teaches, in Col. 8, ll. 15 – 35, that the ‘Low Temp Heat Sources’ (24) includes a plurality of different heat sources (6 are listed) from different devices and that the fuel was circulated to any one or all of said different devices to cool them by absorbing waste heat from said plurality of different devices.  After leaving the ‘Low Temp Heat Sources’ (24), said fuel flowed to st fuel/air HX (96) and 2nd fuel/air HX (98) of Fig. 12 discussed above.  As previously discussed, Huang taught a conventional hydrocarbon fuel, i.e., kerosene- based Jet-A, which had a maximum heating temperature of about 900 °F due to coking.  However, the cryogenic liquid hydrogen fuel stored at -425 °F (-254 °C), Para. [0020], of Roberge’098 did not have to worry about coking (hydrogen H2 had no carbon atoms therefore ‘coking’ was impossible) and was capable of being heated to temperatures of at least 1,300 °F (704 °C), Para. [0024] when exposed to gas turbine exhaust gas temperature of about 3,200 °F (1760 °C), maximum exhaust gas temperature condition that only occurred when the augmentor/afterburner was turned “on”.  The temperature change of the cryogenic liquid hydrogen fuel from -425 °F to 1,300 °F was 1,725 degrees which shows the huge heat sink capacity of the cryogenic liquid hydrogen fuel of Roberge’098.  Huang’s conventional hydrocarbon fuel was typically stored in above ground tanks at the airport so the fuel would be at ambient temperature of about 70 °F.  So, when Huang’s conventional fuel was heated up to 800 °F the temperature change was about 730 degrees (800 – 70 = 730).  Therefore, utilizing the cryogenic liquid hydrogen fuel of Roberge’098 in Huang’s fuel heating system would have meant that after absorbing 730 degrees of heat (heated fuel leaving the 1st fuel/air HX (96) of Huang – Fig. 12 marked-up on Pg. 13 above), said cryogenic liquid hydrogen fuel still would have had the heat sink capacity to absorb around 1,000 more degrees of heat from one or more additional heat exchanger.  Accordingly, because of the heating provided by the core heat exchangers of Roberge098, the other functionalities of the other prior art would no longer be functional, as the fuel would no longer be able to supply the desired heat sink for these additional functionalities”.  For the reasons discussed above, it is believed that the rejections should be sustained.
Appellant’s argued assumption (B) that “if the heating provided by the additional functions of Weisgerber and/or Huang is applied prior to the core path of Roberge098, then the fuel may be heated excessively to undesirable levels such that unintended ignition may occur” on Pg. 12, first paragraph is also attorney argument.  Appellant has failed to cite any factual evidence in the record to point to the unsupported assumption that the cryogenic liquid hydrogen fuel of Roberge’098 could be excessively heated to such a high temperature that said fuel would spontaneously ignite inside the fuel line or inside a heat exchanger.  Consequently, Appellant’s arguments are mere allegations without factual support in the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
2) of Roberge’098 sealed inside the fuel lines could ignite, i.e., combust, without any oxygen and especially without the proper ratio of hydrogen and oxygen inside the fuel line.  The “fire triangle” or “combustion triangle” (https://en.wikipedia.org/wiki/Fire_triangle) illustrates the three elements a fire needs to ignite: heat, fuel, and an oxidizing agent (usually oxygen).  A fire/ignition/combustion naturally occurred when all three elements were present and combined in the right mixture.  However, if any one of the three required elements was missing, in this case oxygen inside the hydrogen fuel line, ignition was impossible.  Cryogenic liquid hydrogen fuel had been used for over 50 year by the manned rocket industry.  The second stage of the Saturn V rocket that launched American Astronauts to the Moon, over 50 years ago, was fueled by cryogenic liquid hydrogen.  The main rocket engines of NASA’s Space Shuttle fleet, retired in 2011, were fueled by cryogenic liquid hydrogen.  The hydrogen fueled rocket engines of the Saturn V and the Space Shuttle used “regenerative cooling” [https://en.wikipedia.org/wiki/Regenerative_cooling_(rocketry)] where the cryogenic liquid hydrogen fuel was used to cool the rocket nozzle and combustion chamber and then the heated hydrogen fuel was injected into said combustion chamber to mix with separately injected oxygen and burned to generate the thrust to propel the rocket.  The heated fuel returned the absorbed waste heat (from cooling) to the combustion chamber which improved the efficiency of the rocket engine.  Weisgerber teaches, in Para. [0012], “…regenerative (i.e., waste heat)…”; therefore regenerative cooling which captures and returns waste heat to the gas turbine engine system was known in the gas In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  
Furthermore, Roberge’098, Weisgerber, and Huang explicitly refute Appellant’s arguments alleging that the cryogenic liquid hydrogen fuel of Roberge’098 would have been excessively heated to undesirable levels such that unintended ignition may occur if the heat exchangers of Weisgerber and/or Huang were located in the fuel line upstream of the heat exchangers of Roberge’098.  Roberge’098 explicitly teaches, in Para. [0023], that, “…additional heating may be required to fully utilize the cooling and/or work extraction potential of the heated fuel…” flowing out of the of the claimed ‘second core flow path heat exchanger (16)’.  Since the heated fuel flowing out of the ‘second core flow path heat exchanger (16)’ of Roberge’098 could require more heating before being routed to the expansion turbine (32), the ‘more heating’ could have been accomplished by locating the claimed “supplemental cooling heat exchanger” in the fuel line between the cryogenic fuel tank and said ‘second core flow path heat exchanger (16)’.  Additionally, Roberge’098 taught, in Para. [0024], that the heated cryogenic hydrogen fuel flowing out of the ‘first core flow path heat exchanger (30)’ and into the temperature of about 1,300 °F (704 °C) which was already above the autoignition temperature of hydrogen.  The hydrogen autoignition temperature, the temperature of spontaneous ignition in air, was 932 °F (500 °C) [//en.wikipedia.org/wiki/Hydrogen].  Therefore, the 1,300 °F (704 °C) temperature of Roberge’098 was 368 °F (204 °C) degrees above the autoignition temperature of hydrogen gas in air.  Roberge’098 did not disclose any problems with “unintended ignition” because the heated hydrogen fuel was sealed inside the fuel lines.  Without any oxygen and especially without the proper ratio of hydrogen and oxygen inside the fuel line said heated hydrogen fuel could not ignite.  Accordingly, Roberge’098 explicitly refutes Appellant’s arguments alleging that cryogenic liquid hydrogen fuel of Roberge’098 would have been excessively heated to undesirable levels such that unintended ignition may occur.  For the reasons discussed above, it is believed that the rejections should be sustained.
Additionally, as discussed in the above response to Appellant’s #1 category of arguments, Appellant’s arguments are refuted by Weisgerber.  As discussed on Pgs. 20 – 22 above, Weisgerber explicitly teaches using the significant heat sink capacity of cryogenic liquid fuel to cool multiple “core” heat exchangers and multiple “non-core” heat exchangers, e.g., cooling electronics, due to the “…significant heat sink capacity of such…” liquid cryogenic fuel, Para. [0036].  Weisgerber – Fig. 11 (marked-up on Pg. 23 above), illustrated using a single heat sink fluid to cool seven different heat exchangers (310, 320, 330, 340, 350, 360, and 370), described in Para. [0064] and [0065].  The “exhaust gas cooler” (366) heat exchanger (360), taught in Paras. [0065], [0070], and [0071], of Weisgerber would be equivalent to the “exhaust heat exchanger” (30) of if the heating provided by the additional functions of Weisgerber and/or Huang is applied prior to the core path of Roberge098, then the fuel may be heated excessively to undesirable levels such that unintended ignition may occur”.  For the reasons discussed above, it is believed that the rejections should be sustained.
Additionally, as discussed in the above response to Appellant’s #1 category of arguments, Appellant’s arguments are refuted by Huang.  As discussed on Pgs. 11 – 19 above, Huang explicitly teaches routing the fuel through as many different heat exchangers as possible to heat the conventional fuel to a very high temperature (about 700 to 800 °F) by cooling, i.e., absorbing heat, from a plurality of waste heat sources to facilitate increased overall efficiency of operation of the gas turbine engine and reduced fuel consumption, Col. 2, ll. 45 - 50.  As shown in Huang – Fig. 1 (marked-up above) the st fuel/air HX (96) and 2nd fuel/air HX (98) of Fig. 12 discussed above, i.e., “core heat exchanger”.  Similar to Weisgerber, Huang teaches an embodiment, in Fig. 10 and Col. 9, ll. 5 – 30, where the ‘High Temp Heat Sources’ (22) was a “core” heat exchanger (88) that was heated by the gas turbine engine exhaust.  Huang’s turbine exhaust recuperator (86)/heat exchanger (88) was equivalent to both Weisgerber’s “exhaust gas cooler” (366) heat exchanger (360), taught in Paras. [0065], [0070], and [0071], and Roberge’098’s “exhaust heat exchanger” (30), interpreted as the claimed ‘first core flow path heat exchanger (30)’ in said Office Action.  Appellant’s arguments are refuted by Huang’s explicit teaching of heating a fuel by cooling several “non-core’ heat exchangers before the now pre-heated fuel was heated by turbine exhaust in a “core” heat exchanger before being injected into a combustor to mix with compressed air and combust.  Appellant’s alleged “unintended ignition” was not a problem for Huang.  As previously discussed, Huang taught a conventional hydrocarbon fuel, i.e., kerosene-based Jet-A, which had a maximum heating temperature of about 900 °F due to coking.  However, contrary to Appellant’s arguments, Huang taught managing the heating of the fuel so that the maximum temperature of said conventional hydrocarbon fuel (about 700 to 800 °F) was below the maximum heating temperature.  
In summary, Appellant’s various conclusory arguments that the proposed combination of prior art references would render base reference Roberge’098 and secondary references Weisgerber and Huang inoperable for their intended purpose(s) are refuted by said references for all the reasons discussed above.  The designed and intended purpose of the aircraft gas turbine engines of Roberge’098, Weisgerber, and Huang was to generate propulsive thrust to propel an aircraft into flight in the most fuel efficient way possible.  Heating the fuel before feeding the heated fuel to the burner (title of CPC symbol: F02C7/224), i.e., the gas turbine combustion chamber/combustor, was a known method of increasing fuel efficiency, as taught by Huang, in Col. 1, ll. 20 – 30, Col. 2, ll. 35 – 50, and Col. 10, ll. 20 – 30.  Huang teaches, in Col. 10, ll. 20 – 30, improved thermodynamic efficiency of the gas turbine engine by managing the heat transfer between the gas turbine engine and various other components of the aircraft by regulating the temperature of the fuel injected into the gas turbine engine.  Cold fuel injected into a combustion chamber does not instantaneously ignite because said cold fuel had to first be heated up to ignition temperature by a portion of the thermal energy from the flame inside said combustion chamber.  Said portion of the thermal energy used to heat the cold fuel at the inlet end of said combustion chamber cannot be used downstream of the combustion chamber outlet end to generate propulsive thrust because gas turbines were continuous combustions engines which meant there was a continuous flow of air and cold fuel into the combustion chamber that had to be heated 
Weisgerber used different words to achieve the same improved thermodynamic efficiency as Huang; however, Weisgerber’s disclosure focused on the advantages of using the liquid cryogenic fuel to cool a plurality of gas turbine engine components and sub-systems, Para. [0048] – [0058].  Weisgerber teaches, in Para. [0003] and [0036], enhancing gas turbine propulsion systems by “…taking advantage of the significant heat sink capacity of such…” liquid cryogenic fuel to cool various waste heat sources compared to prior art use of compressed air which lowered the efficiency of the gas turbine engine system or prior art use of conventional liquid fuel, e.g., kerosene-based Jet-A, that had a limited capacity for absorbing or transporting heat.  Weisgerber teaches, in Paras. [0048] and [0049], “…utilize the heat sink capabilities of cryogenic fuels, such as, for example, LNG, to cool gas turbine secondary parasitic flows, lubricating oils for engine bearing and gear systems, and other heat sources” resulted in more efficient engine systems.  So, both Huang and Weisgerber taught increasing gas turbine efficiency by using fuel to capture waste heat that was previously lost (if ambient air was the heat sink fluid then the waste heat would have been lost to the 
As discussed above, the designed and intended purpose of the aircraft gas turbine engines of Roberge’098, Weisgerber, and Huang was to generate propulsive thrust to propel an aircraft into flight in the most fuel efficient way possible.  Capturing waste heat by using cryogenic fuel to cool as many different waste heat sources (using respective different heat exchangers) and returning said captured waste heat in the form of heated fuel to the combustion chamber of the gas turbine engine facilitated improved thermodynamic efficiency because the thermal energy was returned to the system instead of being lost to the environment, i.e., dumped into the atmosphere.  As discussed above Weisgerber taught, in Para. [0012], “…regenerative (i.e., waste heat)…”; therefore regenerative cooling which captures and returns waste heat to the gas turbine engine system to improve thermal efficiency was well known in the gas turbine art.  Consequently, Appellant’s various conclusory arguments that the proposed combination of prior art references would render base reference Roberge’098 and secondary references Weisgerber and Huang inoperable for their intended purpose(s) are refuted for all the reasons discussed above.  For the reasons discussed above, it is believed that the rejections should be sustained.


#4 – Appellant argues on Pg. 6, third paragraph continuing on to Pg. 7 that the proposed combination of prior art is too complex to be obvious.  Appellant argues on Pg. 6, third paragraph that “Passing a cryogenic fluid through a turbine engine system is a complex operation that requires significant consideration of thermal conditions, weight, arrangement of components, fuel efficiencies, and the like, particularly when applied to turbine engine systems, as claimed”.  Appellant argues on Pg. 6, last paragraph continuing on to Pg. 7, “However, adding any heat exchanger (or really any other component) to an engine architecture, particularly along a flow path of cryogenic fuel, would add weight, complexity, and alter the thermal conditions of the system, and thus each component would not necessarily function as it did in the prior art systems”.
Appellant has failed to cite any factual evidence in the record to support Appellant’s arguments that the proposed combination of Roberge‘098 in view of Weisgerber alternatively or additionally in further view of Huang (as discussed on Pgs. 4 – 7 above) is too complex to be obvious is too complex to be obvious.  Consequently, Appellant’s arguments are mere allegations without factual support in the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Appellant’s specification failed to identify any of the argued “problem items” as being issues.  Furthermore, it failed to identify any solutions to any of the argued “problem items”.  Appellant’s specification failed to the word “complex” or “complexity”.  Appellant’s original specification only used the word “weight” twice in eighteen (18) pages of text.  In Para. [0003], the specification talked about the weight added due to the cryogenic fuel tank “…because of the added weight associated with such liquid/compressed/supercritical fuels, such as related to vessels/containers and the amount (volume) of fuel required”.  In Para. [0048], the specification talked about sizing the gas turbine aircraft engine for cruise conditions to “…enable a reduction in weight/fuel burn”.  The specification failed to discuss altering the thermal conditions of the system by arranging the components as being a problem that required “significant consideration”.  Accordingly, the specification failed to identify that adding a conventional heat exchanger to a cryogenic fuel system would have created weight problems, thermal problems, or complexity problems.  Instead, Para. [0046] of the original specification refutes Appellant’s argument by stating that as many different heat exchangers to cool as many different sources of waste heat could be added anywhere in the cryogenic fuel system and in any combination.  Para. [0046] of the original specification states:
“It is noted that one or more optional heat exchangers can provide various cooling to fluids of other engine and/or aircraft systems. For example, as described, a heat exchanger can be provided to cryogenically cool power electronics by the fuel, adding some heat to the fuel before recovering heat from another source in the turbine engine (e.g., a source along the core flow path C, referred to herein as core flow path heat exchangers). As described, a heat exchanger can be provided to cool the engine oil, aircraft ECS needs, and/or cooled cooling air, downstream of the expansion turbine prior to being injected into the combustor. Alternatively, an aircraft ECS cooler heat exchanger could be arrange between the cryogenic power electronics cooler and the core flow path heat exchangers. The engine oil cooler or cooled cooling air heat exchangers could alternatively be between the core flow path heat exchangers and expansion turbine. Additionally, it will be appreciated that the additional embodiments and configurations described below may also be rearranged and/or components may be combined from various embodiments to form a system not explicitly shown, but in line with the present disclosure and the various embodiments described herein.”
Consequently, at least Para. [0046] of the original specification appears to refute Appellant’s arguments that the proposed combination of the prior art is beyond the level of one of ordinary skill in the gas turbine art.  For the reasons discussed above, it is believed that the rejections should be sustained.
Additionally, as discussed above on Pgs. 7 – 12 and Pgs. 20 – 23, Appellant’s arguments are refuted by Weisgerber teachings, in Para. [0049] to [0057], of utilizing the cryogenic fuel (LNG - liquefied natural gas stored at a temperature of -265 °F (-165 °C), Para. [0032]) as the heat sink fluid in a plurality of heat exchange systems to cool a plurality of different heat sources.  Weisgerber teaches, in Para. [0049], “…utilize the heat sink capabilities of cryogenic fuels, such as, for example, LNG, to cool gas turbine secondary parasitic flows, lubricating oils for engine bearing and gear systems, and other heat sources”.  Weisgerber – Fig. 11 marked-up on Pg. 23 above, illustrated cooling seven different heat exchangers (310, 320, 330, 340, 350, 360, and 370) with a single heat sink fluid, Para. [0058], where the single heat sink fluid was cryogenic fuel, Para. [0060].  Weisgerber’s – Fig. 11 heat exchanger system was more complex than Appellant’s system because Weisgerber taught, in Para. [0064], a plurality of flow 
managing the heat transfer between the gas turbine engine and various other components of the aircraft by regulating the temperature of the fuel injected into the gas turbine engine.  Therefore, Huang refutes Appellant’s arguments alleging that the proposed combination of prior art is beyond the level of one of ordinary skill in the gas turbine art.  For the reasons discussed above, it is believed that the rejections should be sustained.
Furthermore, Appellant’s disclosed advantage of improved combustion efficiency due to the cryogenic liquid fuel being heated, Para. [0040], last sentence, was the same advantage taught by Weisgerber, in Para. [0048] and [0049] “…result in more efficient engine systems” and Para. [0075] “…known to result in more efficient engine systems 101, and improved engine performance cycle and lower specific fuel consumption”, and Huang Col. 2, ll. 35 – 50 “The recovery of waste heat, in turn, reduces fuel consumption…increases the overall efficiency of operating the device”.  Therefore, both Weisgerber and Huang taught the same advantage disclosed by Appellant.  As discussed above, both Weisgerber and Huang taught similar gas turbine engine fuel systems where a single fuel was heated by cooling a plurality of different heat 


Throughout Appellant’s arguments against the 35 USC §103 rejection of Claim 1 on Pgs. 4 - 12, Appellant appears to take issue with the KSR(A) “Combining prior art elements according to known methods to yield predictable results” rationale from MPEP2143(I)(A) used in combination with Weisgerber’s teaching in Para. [0075] {cited on Pgs. 9 – 10 of said Office Action} and used in combination with Huang’s teaching in Col. 2, ll. 35 – 50, {cited on Pgs. 10 – 11 of said Office Action}.  For example, on the last sentence of the ‘improper hindsight’ argument, on Pg. 6, second paragraph, Appellant argues “It appears that the Examiner is viewing the various teachings (components) in isolation and selecting individual components therefrom based on the teachings of the application in question”.  For example, on the last sentence of the arguments about the ‘combination of references’ being inoperative on Pg. 8, second to last paragraph, Appellant argues “That is, it is not clear that the proposed combination would result in “each one of the components perform[ing] the same function as it did separately,” as alleged by the Examiner. (Final Action, p. 9)”.  For example, in the ‘improper hindsight’ Pg. 9, last paragraph, continuing on to the Pg. 10, first paragraph.   Appellant argues “The present rejections appear to follow such improper logic, by taking pieces from various different (and complete) systems and re-assembling them into a system that “readson” the claimed invention”.  For example, in the ‘attorney argument’ on Pg. 11, second to last paragraph, Appellant argues “Merely interchanging and/or “drop in” of components from one configuration to another would actually introduce more complexity and it would be anticipated that the efficiencies would be lost, thus rending the proposed combination not obvious to those of skill in the art”.  For example, in the ‘inoperable for their intended purpose … attorney argument’ on Pg. 12, second paragraph, Appellant argues “Stated another way, the components taken from one system and put into another would no longer perform the same function as it did separately. As such, these additional heat exchangers would be rendered non-functional for their intended purposes and would not be able to operate as intended”.
As stated in the above responses to Appellant’s various arguments, Roberge’098, Weisgerber, and Huang individually and in combination refute Appellant’s arguments.  Contrary to Appellant’s arguments, both Weisgerber (shown in Fig. 11 marked-up on Pg. 23 above) and Huang (shown in Figs. 1 and 12 marked-up on Pgs. 13 and 14 above) taught using a single fuel to cool a plurality of different heat exchangers that were interpreted to read on the claimed “core path heat exchangers” and to read on the claimed “supplemental heat exchanger”, i.e., non-core path heat exchangers.  As discussed on Pgs. 5 – 7 above, all the claimed heat exchangers were interpreted under BRI to be generic indirect (heat source fluid and heat sink fluid were kept separate so they did not mix) heat exchangers that were known in the prior art Claim 1 does not recite any structural details of any of the claimed heat exchangers.  Appellant’s original disclosure did not disclose any unexpected results.  Instead, as discussed Pgs. 44 – 45 above, Appellant’s disclosed advantage of improved combustion efficiency due to the cryogenic liquid fuel being heated was the same advantage taught by Weisgerber, in Paras. [0048], [0049], and [0075], and taught by Huang, in Col. 2, ll. 35 – 50.
Consequently, the proposed combination of Roberge’098, Weisgerber, and Huang (1) included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, (2) finding that one of ordinary skill in the art could have combined the elements as claimed by known methods (basic plumbing, e.g., simply cutting the fuel line and connecting one end of the fuel line to the heat exchanger heat sink inlet and connecting the other end of the fuel line to the heat exchanger heat sink outlet), and that in combination, each element merely performs the same function as it does separately (the function of a Claim 1 on Pgs. 7 – 11 of said Office Action satisfied all the elements of KSR(A) “Combining prior art elements according to known methods to yield predictable results” rationale from MPEP2143(I)(A).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” KSR, 550 U.S. 398 (2007), at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id. at 416, United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” Id. (2) “In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.” Id. at 416-17, 82 USPQ2d at 1395. (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. … When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417, 82 USPQ2d at 1396.
Similar to Sakraida v. AG Pro, Inc., Appellant’s claimed invention simply arranges old elements (cryogenic fuel system with a plurality of generic passive indirect heat exchangers of Roberge’098 and the generic passive indirect heat exchangers of Weisgerber and Huang) with each performing the same function it had been known to perform (cryogenic fuel system transported fuel from a fuel tank to the combustion chamber of a gas turbine engine, generic passive indirect heat exchangers transferred heat from a hot fluid to a cold fluid that resulted in cooling the hot fluid and heating the the combination is obvious.  As discussed above, Appellant’s disclosure did not disclose unexpected results and Claim 1 does not recite any unexpected results.  Accordingly, Appellant’s claimed invention is obvious in view of the combination of Roberge’098, Weisgerber, and Huang.
For all the reasons discussed above, it is believed that the rejections should be sustained.


Appellant’s arguments on Pgs. 13 – 14 regarding dependent Claims 2 – 6, 9, 10, 14, and 15 merely refer back to the Claim 1 arguments that are addressed above.  Accordingly, the above responses are maintained and it is believed that the rejections of said dependent claims should be sustained.


For all the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/LORNE E MEADE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        

Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        

/DAVID OKONSKY/
Supervisory Patent Examiner, Art Unit 3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.